Citation Nr: 0811374	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-24 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right arm injury.

2.  Entitlement to an initial rating greater than 10 percent 
for diabetic neuropathy of the right upper extremity.

3.  Entitlement to an initial rating greater than 10 percent 
for diabetic neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969 
and additional U.S. Naval Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which, in pertinent part, granted 
service connection for diabetic neuropathy of the right upper 
extremity and left lower extremity, assigning separate 
10 percent ratings effective August 19, 2000, and also denied 
service connection for residuals of a right arm injury.  The 
veteran disagreed with this decision in February 2004 with 
respect to the denial of service connection for residuals of 
a right arm injury.  He also disagreed with this decision in 
May 2004, seeking initial ratings greater than 10 percent for 
diabetic neuropathy of the right upper extremity and left 
lower extremity.  He perfected a timely appeal in July 2005 
on these claims and requested a Travel Board hearing.  In a 
written statement received at the RO in September 2007, 
however, the veteran withdrew his Travel Board hearing 
request.  See 38 C.F.R. § 20.704 (2007).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not injure his right arm during active 
service and does not currently experience any disability due 
to residuals of a right arm injury which is attributable to 
active service.

3.  The veteran's service-connected diabetic neuropathy of 
the right upper extremity is not manifested by moderate or 
severe incomplete paralysis or complete paralysis of the 
median nerve.

4.  The veteran's service-connected diabetic neuropathy of 
the left lower extremity is not manifested by moderate, 
moderately severe, severe, or complete paralysis of the 
sciatic nerve.



CONCLUSIONS OF LAW

1.  Residuals of a right arm injury were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

2.  The criteria for an initial rating greater than 
10 percent for diabetic neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.69, 4.124a, 
Diagnostic Code (DC) 8515 (2007).

3.  The criteria for an initial rating greater than 
10 percent for diabetic neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.124a, DC 8520 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

With respect to the veteran's service connection claim for 
residuals of a right arm injury, in an October 2002 letter, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his right arm injury residuals 
during service, and noted other types of evidence the veteran 
could submit in support of his claim.  The veteran was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has substantially satisfied the requirement that the 
veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
October 2002 letter was issued to the veteran and his service 
representative prior to the December 2003 rating decision 
which denied the benefits sought on appeal; thus, this notice 
was timely.  Since the veteran's claim is being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The veteran's higher initial rating claims for diabetic 
neuropathy of the right upper extremity and of the left lower 
extremity are "downstream" elements of the RO's grant of 
service connection for diabetic neuropathy of the right upper 
extremity and of the left lower extremity in the currently 
appealed rating decision issued in December 2003.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As noted above, in 
October 2002, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
supra.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the December 2003 rating decision was 
fully favorable to the veteran on the issue of service 
connection for diabetic neuropathy of the right upper 
extremity and of the left lower extremity, and because the 
veteran's higher initial rating claims for diabetic 
neuropathy of the right upper extremity and of the left lower 
extremity are being denied in this decision, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision and any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for diabetic neuropathy of the right 
upper extremity and of the left lower extremity originates, 
however, from the grant of service connection for these 
disabilities.  Consequently, Vazquez-Flores is inapplicable.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be 
explained below, there is no evidence that the veteran's 
claimed residuals of a right arm injury may be associated 
with active service.  Thus, an examination is not warranted.  
In summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran contends that he incurred residuals of a right 
arm injury during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. .38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in July 1967, 
clinical evaluation was completely normal except for scars on 
his right hand.  The veteran was not treated for right arm 
injury during active service.  Clinical evaluation was 
unchanged at his separation physical examination in July 
1969.

The veteran's service medical records from his periods of 
U.S. Naval Reserve service and other active duty for training 
in 1965, 1966, and 1967, also show no complaints or treatment 
of a right arm disability.

The post-service medical evidence shows that, on VA 
examination in November 2002, the veteran complained of 
numbness along the fourth and fifth digit of the right hand 
secondary to ulnar nerve neuropathy, numbness in the right 
ring finger and the medial aspect of the fifth finger of the 
right hand, and shooting pain in the right forearm.  He was 
right-hand dominant.  The veteran had had ulnar nerve surgery 
in 1997 and 2000 and carpal tunnel surgery in 1997.  He 
denied any flare-ups of his right hand pain.  Sensory 
deficits in the right ring and little finger and on the 
medial aspect of the right hand and right forearm were both 
consistent with right ulnar neuropathy.  The VA examiner 
opined that the veteran's ulnar nerve damage in the right arm 
was not secondary to active service.  The diagnoses included 
ulnar compression neuropathy with corrective surgery in 1997 
and 2000.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
residuals of a right arm injury.  The veteran was not treated 
for a right arm injury during service.  It appears that the 
veteran was first treated for a right arm disability in 
November 2002, or more than 33 years after his separation 
from service in July 1969.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service evidence shows that the veteran complained 
of residuals of a right arm injury in November 2002, but the 
VA examiner opined that these residuals were not secondary to 
active service.  There is no evidence that the veteran 
experiences any current disability due to his claimed right 
arm injury.  

The veteran also contends that his service-connected diabetic 
neuropathy of the right upper extremity and the left lower 
extremity is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected diabetic neuropathy of the 
right upper extremity is currently evaluated as 10 percent 
disabling by analogy to 38 C.F.R. § 4.124a, DC 8515 (median 
nerve paralysis).  See 38 C.F.R. § 4.124a, DC 8515 (2007).  
The veteran's service-connected diabetic neuropathy of the 
left lower extremity is currently evaluated as 10 percent 
disabling by analogy to 38 C.F.R. § 4.124a, DC 8520 (sciatic 
nerve paralysis).  See 38 C.F.R. § 4.124a, DC 8520 (2007).

For rating purposes, a distinction is made between major 
(dominant) and minor (non-dominant) musculoskeletal groups.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the more severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2007).  Here, the 
medical evidence shows that the veteran is right-hand 
dominant; for rating purposes, his right upper extremity is 
the major (dominant) extremity.

A 10 percent rating is assigned under DC 8515 for mild 
incomplete paralysis of the median nerve of the major 
(dominant) extremity.  A 30 percent rating is assigned for 
moderate incomplete paralysis of the median nerve of the 
major extremity.  A 50 percent rating is assigned for severe 
incomplete paralysis of the median nerve of the major 
extremity.  Finally, a maximum 70 percent rating is assigned 
for complete paralysis of the median nerve of the major 
extremity with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand), incomplete and defective 
pronation, an absence of flexion of the index finger and 
feeble flexion of the middle finger, an inability to make a 
fist with index and middle fingers remaining extended, an 
inability to flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at right angles to the 
palm, weakened wrist flexion, and pain with trophic 
disturbances.  38 C.F.R. § 4.124a, DC 8515 (2007).

A 10 percent rating is assigned under DC 8520 for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is assigned for moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating is assigned for 
moderately severe incomplete paralysis of the sciatic nerve.  
A 60 percent rating is assigned for severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  
A maximum 80 percent rating is assigned under DC 8520 for 
complete paralysis of the sciatic nerve with the foot 
dangling and dropping, no active movement possible of muscles 
below the knees, and weakened or (very rarely) lost knee 
flexion.  38 C.F.R. § 4.124a, DC 8520 (2007).

The veteran's service medical records show no complaints of 
or treatment for diabetic neuropathy of the right upper 
extremity or the left lower extremity at any time during 
active service.

The post-service medical evidence shows that, on private 
neurology consultation in September 1997, the veteran 
complained of left leg weakness following a suicide attempt.  
The veteran's history included diabetes mellitus.  Motor 
testing revealed weakness of the left quadriceps and 
iliopsoas muscles, no fasciculations, and absent deep tendon 
reflexes on the left knee and left ankle.  Sensory 
examination revealed decreased pin prick sensation on the 
left anterolateral aspect of the left thigh at the area of 
the lateral cutaneous nerve and decreased pin prick sensation 
at the saphenous nerve in the left leg.  The impression was 
polyneuropathy, most likely related to underlying diabetes 
mellitus.

On private outpatient treatment in February 2000, the veteran 
complained of an exacerbation of numbness and paresthesias of 
the right fifth finger following a re-injury to his right arm 
in October 1999.  The private examiner stated that the site 
of the veteran's neuropathy "is thought to lie somewhere 
within the [right] forearm or at the wrist."  The 
impressions were right ulnar neuropathy with evidence of 
axonal degeneration and predominantly chronic reinnervation 
changes and no evidence of a median neuropathy.

On VA examination in November 2002, the veteran complained of 
left knee pain and numbness along the fourth and fifth digit 
of the right hand secondary to ulnar nerve neuropathy, 
numbness in the right ring finger and the medial aspect of 
the fifth finger of the right hand, and shooting pain in the 
right forearm.  He was right-hand dominant.  The veteran had 
had ulnar nerve surgery in 1997 and 2000 and carpal tunnel 
surgery in 1997.  He denied any flare-ups of his right hand 
pain.  Sensory deficits in the right ring and little finger 
and on the medial aspect of the right hand and right forearm 
were both consistent with right ulnar neuropathy.  The VA 
examiner opined that the veteran's ulnar nerve damage in the 
right arm was not secondary to active service.  The diagnoses 
included residuals early degenerative changes of the left 
knee and ulnar compression neuropathy with corrective surgery 
in 1997 and 2000.

Following a private electromyograph (EMG) in April 2003, the 
impressions included chronic left L5-S1 radiculopathy or 
sciatic nerve lesion.  

In a January 2004 letter, R.S.D, M.D. (Dr. R.S.D.), stated 
that, after being hospitalized following a suicide attempt in 
September 1997, the veteran was unable to move his lower left 
leg at all even with assistance and "his right arm and hand 
were giving him problems."  The veteran's left leg "still 
gives out when it choose, and his quadriceps are still 
visibly a little atrophied at the knee."  The veteran's 
right arm also was visibly atrophied, his right hand was 
losing strength, and several fingers were numb and tingling.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
rating greater than 10 percent for diabetic neuropathy of the 
right upper extremity.  The post-service medical evidence 
shows that the veteran's service-connected diabetic 
neuropathy of the right upper extremity is not manifested by 
moderate, severe, or complete paralysis of the median nerve 
such that an initial rating greater than 10 percent is 
warranted under DC 8515.  See 38 C.F.R. § 4.124a, DC 8515 
(2007).  In fact, private outpatient treatment in February 
2000 showed no evidence of median neuropathy.  Subsequent 
post-service medical records show, at most, continuing 
complaints of diabetic neuropathy of the right upper 
extremity, including right arm and hand weakness, numbness, 
and tingling.  Absent objective evidence that the veteran's 
service-connected diabetic neuropathy of the right upper 
extremity is manifested by more than mild incomplete 
paralysis of the median nerve, an initial rating greater than 
10 percent is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to an initial 
rating greater than 10 percent for diabetic neuropathy of the 
left lower extremity.  The veteran was not treated for 
diabetic neuropathy of the left lower extremity during active 
service.  The post-service medical evidence shows that the 
veteran was diagnosed with polyneuropathy, most likely 
related to diabetes mellitus, in September 1997.  A private 
EMG in April 2003 also showed a sciatic nerve lesion.  
Although the veteran continues to complaint of left leg 
weakness and giving way, absent objective evidence of more 
than mild incomplete paralysis of the sciatic nerve, an 
initial rating greater than 10 percent for diabetic 
neuropathy of the left lower extremity is not warranted.

In adjudicating the veteran's higher initial rating claims, 
the Board finds that there is no evidence that the veteran's 
diabetic neuropathy of the right upper extremity and the left 
lower extremity should be increased for any other separate 
period based on the facts found throughout the appeal period.  
The evidence of record from the day the veteran filed the 
claims to the present supports the conclusion that he is not 
entitled to additional increased compensation during any time 
within the appeal period.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of a right 
arm injury is denied.

Entitlement to an initial rating greater than 10 percent for 
diabetic neuropathy of the right upper extremity is denied.

Entitlement to an initial rating greater than 10 percent for 
diabetic neuropathy of the left lower extremity is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


